 
EXHIBIT 10.1

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of April 12, 2010 (the
“Execution Date”), between STERLING JEWELERS, INC., a Delaware corporation (the
“Company”), and RONALD W. RISTAU (the “Executive”).


W I T N E S S E T H :
 
WHEREAS, the Company is a wholly-owned subsidiary of Signet Jewelers
Limited  (“Signet”); and


WHEREAS, the Company desires to engage the services of the Executive in the
capacity of Chief Financial Officer designate of Signet from the Start Date (as
hereinafter defined) until June 25, 2010, and Chief Financial Officer of Signet
as of June 26, 2010, and the Executive desires to provide services in such
capacity to Signet, on the terms and subject to the conditions set forth in this
Agreement;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:


1.   Employment and Term.
 
(a)   The Company hereby employs the Executive, and the Executive hereby accepts
employment by the Company, in the capacities and on the terms and subject to the
conditions set forth herein from April 15, 2010 (the “Start Date”) until the
date on which the Executive sustains a Termination of Employment (the “Term of
Employment”).  For purposes of this Agreement, (i) “Termination of Employment”
shall mean the Executive’s “separation from service” with the Company, Signet
and any entity required to be aggregated with the Company and/or Signet under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
Treasury Regulation Section 1.409A-1(h), applied by using the default rules
contained therein, including, but not limited to, the default rules contained in
Treasury Regulation Section 1.409A-1(h)(3), and through incorporation of the
following rules: (A) the employment relationship is treated as continuing intact
while the Executive is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six months, or if longer,
so long as the Executive retains a right to reemployment with the Company,
Signet and/or any entity required to be aggregated with Company or Signet under
Treasury Regulation Section 1.409A-1(h)(3); (B) a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Executive will return to perform services for the Company, Signet and/or any
entity required to be aggregated with Company or Signet under Treasury
Regulation Section 1.409A-1(h)(3); and (C) if the period of leave exceeds six
months and the Executive does not retain a right to reemployment, the
Executive’s Termination of Employment date shall be deemed to be the first date
immediately following such six-month period; (ii) the “Performance Period” shall
mean the performance period or words of similar import contained in the
 

 

--------------------------------------------------------------------------------

 

LTIP (as hereinafter defined); (iii) the “Proration Factor” shall be, (A) in the
case of an Annual Bonus (as hereinafter defined), the quotient obtained by
dividing the number of business days worked during the applicable Fiscal Year of
Signet in which the Termination of Employment occurs by the number of business
days in such Fiscal Year, and (B) in the case of a Long Term Bonus (as
hereinafter defined), the quotient obtained by dividing the number of business
days worked during the Performance Period within which the Termination of
Employment occurs by the total number of business days comprising the
Performance Period; and (iv) the Fiscal Year as of the date hereof means the
approximately year-long period ending on the Saturday closest to January 31.
 
(b)   The Company may terminate the Executive’s employment hereunder without
Cause (as hereinafter defined) at any time by notifying the Executive in
writing.  In the event the Company terminates the Executive’s employment without
Cause, the Company shall have no further obligations hereunder except to (i) pay
the Executive his Base Salary (as defined in Section 3 below) through such date
of Termination of Employment in accordance with the standard payroll practices
of the Company; (ii) pay the Executive for any Annual Bonus (as defined in
Section 3 below) (which Annual Bonus shall be paid to the Executive in a single
lump sum during the period commencing on the 15th of April and ending on the
31st of May immediately following the end of the applicable Fiscal Year of
Signet coinciding with or ending immediately prior to the Termination of
Employment) and/or Long Term Bonus (as defined in Section 3 below) (which amount
shall be paid in accordance with the terms of the long term incentive plan(s)
for executive officers of the Company or Signet, as applicable (the “LTIP”),
then in effect, as approved by the Compensation Committee of Signet or its
designee) that has been earned under the applicable plan or arrangement by
Executive for a completed applicable Fiscal Year (or, in the case of the Long
Term Bonus, a completed applicable Performance Period) ending immediately prior
to the effective date of the Executive’s Termination of Employment but which
remain unpaid as of the date of such Termination of Employment; (iii) pay the
Executive the pro-rata portion, based upon the applicable Proration Factor, of
the Annual Bonus for the Fiscal Year of Signet in which the Termination of
Employment occurs earned as of such date of Termination of Employment (which
Annual Bonus shall be determined based on actual performance and shall be paid
to the Executive in a single lump sum during the period commencing on the 15th
of April and ending on the 31st of May following the end of the Fiscal Year of
Signet coinciding with or immediately following the date of the Termination of
Employment); (iv) pay the Executive the pro-rata portion, based upon the
applicable Proration Factor, of the Long Term Bonus for the Performance Period
in which the Termination of Employment occurs earned as of such date of
Termination of Employment (which amount shall be determined based on actual
performance and paid following the close of such Performance Period in
accordance with the terms of the LTIP, as approved by the Compensation Committee
of Signet or its designee); (v) pay the Executive for any vacation days for the
vacation year (currently based on a 12-month period ending October 31) in which
the Termination of Employment occurs earned but not used by the Executive as of
the date of Termination of Employment (“Unused Vacation Days”) in a single lump
sum in accordance with standard payroll practices of the Company no later than
the second pay date following the Termination of Employment; (vi) continue to
pay to the Executive his Base Salary in effect on the date of the Executive’s
Termination of
 

 
2

--------------------------------------------------------------------------------

 

Employment for twelve (12) months following such date, in accordance with the
Company’s standard payroll practices of the Company, with each such payment
hereby designated a separate payment for purposes of Section 409A of the Code
and with the first payment being made in accordance with the provisions of
Section 4(f) below; and (vii) provide the Executive any other accrued but unpaid
benefits to which the Executive is entitled under Sections 3(b), (c), (d), and
(f) hereof in accordance with the terms and conditions of the applicable plan or
policy.  The Executive shall continue to have the obligations provided for in
Sections 7 and 8 hereof.  For purposes of this Agreement, a termination of
employment without Cause shall not include any termination of employment set
forth in Section 4 hereof.
 
(c)   The Executive’s employment may also be terminated by the Executive for any
reason, other than as provided in Section 4, at any time upon 90 days’ prior
written notice to the Company.  Upon such termination, the Company shall have no
further obligations hereunder except to (i) pay the Executive his Base Salary
(as defined in Section 3 below) through such date of Termination of Employment
in accordance with the standard payroll practices of the Company; (ii) pay the
Executive for any Annual Bonus (as defined in Section 3 below) (which Annual
Bonus shall be paid to the Executive in a single lump sum during the period
commencing on the 15th of April and ending on the 31st of May immediately
following the end of the applicable Fiscal Year of Signet coinciding with or
ending immediately prior to the Termination of Employment) and/or Long Term
Bonus (as defined in Section 3 below) (which amount shall be paid in accordance
with the terms of the LTIP, then in effect, as approved by the Compensation
Committee of Signet or its designee) that has been earned under the applicable
plan or arrangement by Executive for a completed applicable Fiscal Year (or, in
the case of the Long Term Bonus, a completed applicable Performance Period)
ending immediately prior to the effective date of the Executive’s Termination of
Employment but which remain unpaid as of the date of such Termination of
Employment; (iii) pay the Executive for any Unused Vacation Days in a single
lump sum in accordance with standard payroll practices of the Company no later
than the second pay date following the Termination of Employment; and (iv)
provide the Executive any other accrued but unpaid benefits to which the
Executive is entitled under Sections 3(b), (c), (d), and (f) hereof in
accordance with the terms and conditions of the applicable plan or policy. The
Executive shall continue to have the obligations provided in Sections 7 and 8
hereof.
 
2.   Duties.  During the Term of Employment, the Executive shall serve as Chief
Financial Officer designate of Signet until June 25, 2010, and Chief Financial
Officer of Signet as of June 26, 2010.  The Executive shall report to the Chief
Executive Officer of Signet.  The Executive shall serve Signet faithfully and to
the best of his ability in such capacities, as determined in good faith by the
Chief Executive Officer of Signet, devoting substantially all of his business
time, attention, knowledge, energy and skills to such employment, provided,
however, that, if elected, the Executive shall also serve during any part of the
Term of Employment as any other officer or a director of the Company, Signet or
any of their subsidiaries, without any compensation therefor other than as
specified in this Agreement.  Service on boards of directors or similar boards
shall be governed by the Company policy applicable to executive officers.
 
 
3

--------------------------------------------------------------------------------


 
 
 
3.   Compensation and Benefits.  As full and complete compensation to the
Executive for his execution and delivery of this Agreement and performance of
the services required hereunder, the Company shall pay, grant or provide to the
Executive during the Term of Employment, and the Executive agrees to accept:
 
(a)   (i) a starting base salary, payable in accordance with the Company’s
standard payroll practices applicable to executive officers, of $650,000 per
annum, to be reviewed annually by the Compensation Committee of Signet, on or
about April 1st of each year, for possible salary increases in accordance with
the practices of Signet for reviewing executive compensation (“Base Salary”);
(ii) an annual bonus (the “Annual Bonus”) of up to 120% of Base Salary, in
accordance with the annual bonus plan then in effect for executive officers of
Signet, as approved by the Compensation Committee of Signet or its designee,
which Annual Bonus shall be paid in a single lump sum during the period
commencing on the 15th of April and ending on the 31st of May following the end
of the applicable Fiscal Year of Signet, with the first such Annual Bonus being
paid in respect of the Fiscal Year of Signet beginning on January 31, 2010 and
ending on January 29, 2011, without proration in any manner to account for the
Start Date occurring after January 31, 2010; and (iii) a long term incentive
bonus with a target of 115% of Base Salary to be comprised of cash and/or
equity-based awards (as determined in the sole discretion of the Compensation
Committee of Signet, consistent with substantially similar awards granted to
other executive officers), to be paid upon the conclusion of the Performance
Period in accordance with the LTIP then in effect as approved by the
Compensation Committee of Signet or its designee (the “Long Term Bonus”).  For
avoidance of doubt, the initial Long Term Bonus shall be granted on or about the
date of the first meeting of Signet’s Board of Directors coinciding with or
immediately following the Start Date, for the Fiscal Year of Signet commencing
on January 31, 2010 and ending on January 29, 2011, and if the Compensation
Committee of Signet so approves, a Long Term Bonus shall be granted annually for
each subsequent Performance Period.  The initial Long Term Bonus shall not be
prorated in any manner to account for the Start Date occurring after January 31,
2010.
 
(b)   Medical/dental, long-term and short-term disability and life insurance
benefits made available generally from time to time to executive officers of the
Company;
 
(c)   Such deferred compensation benefits as may be made available generally
from time to time to executive officers of the Company upon the authorization
and approval of the Compensation Committee of Signet or its designee;
 
(d)   An amount equal to $2,792 per month for automobile benefits, in lieu of
the provision of or reimbursement of costs related to an automobile;
 
(e)   Five weeks paid vacation per year or such greater amount as provided for
in the policies and procedures of the Company as in effect from time to time for
its executive officers, which vacation shall be earned in accordance with such
policies and procedures; and
 

 
4

--------------------------------------------------------------------------------

 

(f)   Such other perquisites and benefits as may be made available generally
from time to time by the Company to executive officers of the Company.
 
No reimbursement or in-kind benefits provided under this Section 3 in respect of
one taxable year shall affect the amounts payable in any other taxable year or
shall be subject to liquidation or exchange for another benefit.  Any
reimbursements made to the Executive pursuant to this Agreement or otherwise
shall be paid no later than the last day of the year following the year in which
the expense was incurred.
 
4.   Termination.
 
(a)   Disability.  In the event of any physical or mental disability during the
Term of Employment which renders the Executive incapable of performing the
services required of him for any period or periods aggregating six months during
any twelve-month period (“Disability”), the Company shall have the right, upon
thirty (30) days advance written notice to the Executive (which notice may be
given prior to and subject to the occurrence of a Disability), to terminate the
Executive’s employment hereunder.  Upon such Termination of Employment, the
Company shall have no further obligations hereunder, except to (i) pay the
Executive his Base Salary through such date of Termination of Employment in
accordance with the standard payroll practices of the Company; (ii) pay the
Executive for any Annual Bonus (which Annual Bonus shall be paid to the
Executive in a single lump sum during the period commencing on the 15th of April
and ending on the 31st of May immediately following the end of the applicable
Fiscal Year of Signet coinciding with or ending immediately prior to the
Termination of Employment) and/or Long Term Bonus (which amount shall be paid in
accordance with the terms of the LTIP then in effect, as approved by the
Compensation Committee of Signet or its designee) that has been earned under the
applicable plan or arrangement by Executive for a completed applicable Fiscal
Year (or, in the case of the Long Term Bonus, a completed applicable Performance
Period) ending immediately prior to the effective date of the Executive’s
Termination of Employment but which remain unpaid as of the date of such
Termination of Employment; (iii) pay the Executive the pro-rata portion, based
upon the applicable Proration Factor, of the Annual Bonus for the Fiscal Year of
Signet in which the Termination of Employment occurs earned as of such date of
Termination of Employment (which Annual Bonus shall be determined based on
actual performance and shall be paid to the Executive in a single lump sum
during the period commencing on the 15th of April and ending on the 31st of May
following the end of the Fiscal Year of Signet coinciding with or immediately
following the date of the Termination of Employment); (iv) pay the Executive for
any Unused Vacation Days in a single lump sum in accordance with standard
payroll practices of the Company no later than the second pay date following the
Termination of Employment; and (v) provide the Executive any other accrued but
unpaid benefits to which the Executive is entitled under Sections 3(b), (c),
(d), and (f) hereof in accordance with the terms and conditions of the
applicable plan or policy.  For purposes of this Section 4(a), the Executive’s
Disability shall be determined in accordance with any long-term disability plan
of or applicable to the Company that is then in effect, or if no such plan
exists, in accordance with a medical examination performed by a physician
selected by the Executive (provided that the Company shall have the right to
consent to the selection of such physician, which consent
 

 
5

--------------------------------------------------------------------------------

 

shall not be unreasonably withheld).  The Executive shall continue to have the
obligations provided in Sections 7 and 8 hereof.
 
(b)   Death.  In the event of the Executive’s death during the Term of
Employment, the Term of Employment shall terminate immediately and the Company
shall have no further obligations hereunder, except to (i) pay the Executive’s
estate the Executive’s Base Salary through such date of Termination of
Employment in accordance with the standard payroll practices of the Company;
(ii) pay the Executive’s estate for any Annual Bonus (which Annual Bonus shall
be paid to the Executive’s estate in a single lump sum during the period
commencing on the 15th of April and ending on the 31st of May immediately
following the end of the applicable Fiscal Year of Signet coinciding with or
ending immediately prior to the Termination of Employment) and/or Long Term
Bonus (which amount shall be paid in accordance with the terms of the LTIP then
in effect, as approved by the Compensation Committee of Signet or its designee)
that has been earned under the applicable plan or arrangement by Executive for a
completed applicable Fiscal Year (or, in the case of the Long Term Bonus, a
completed applicable Performance Period) ending prior to the effective date of
the Executive’s Termination of Employment but which remain unpaid as of the date
of such Termination of Employment; (iii) pay the Executive’s estate the pro-rata
portion, based upon the applicable Proration Factor, of the Annual Bonus for the
Fiscal Year of Signet in which the Termination of Employment occurs earned as of
such date of Termination of Employment (which Annual Bonus shall be determined
based on actual performance and shall be paid to the Executive’s estate in a
single lump sum during the period commencing on the 15th of April and ending on
the 31st of May following the end of the Fiscal Year of Signet coinciding with
or immediately following the date of the Termination of Employment); (iv) pay
the Executive’s estate for any Unused Vacation Days in a single lump sum in
accordance with standard payroll practices of the Company no later than the
second pay date following the Termination of Employment; (v) pay to the
Executive’s estate his Base Salary in effect on the date of the Executive’s
Termination of Employment for six (6) months following such date, in accordance
with the Company’s standard payroll practices, with each such payment hereby
designated a separate payment for purposes of Section 409A of the Code and with
the first payment being made in accordance with the provisions of Section 4(f)
below; and (vi) provide the Executive’s estate with any other accrued but unpaid
benefits to which the Executive is entitled under Sections 3(b), (c), (d), and
(f) hereof in accordance with the terms and conditions of the applicable plan or
policy.
 
(c)   Cause.  The Company shall have the right to terminate the Executive’s
employment under this Agreement for Cause (as hereinafter defined), effective
upon the giving of notice (or such later date as shall be specified in such
notice), and the Company shall have no further obligations hereunder, except to
(i) pay the Executive his Base Salary through such date of Termination of
Employment in accordance with the standard payroll practices of the Company;
(ii) pay the Executive for any Annual Bonus (which Annual Bonus shall be paid to
the Executive in a single lump sum during the period commencing on the 15th of
April and ending on the 31st of May immediately following the end of the
applicable Fiscal Year of Signet coinciding with or ending immediately prior to
the Termination of Employment) and/or Long Term Bonus (which amount shall
 

 
6

--------------------------------------------------------------------------------

 

be paid in accordance with the terms of the LTIP then in effect, as approved by
the Compensation Committee of Signet or its designee) that has been earned under
the applicable plan or arrangement by Executive for a completed applicable
Fiscal Year (or, in the case of the Long Term Bonus, a completed applicable
Performance Period) ending prior to the effective date of the Executive’s
Termination of Employment but which remain unpaid as of the date of such
Termination of Employment; (iii) pay the Executive for any Unused Vacation Days
in a single lump sum in accordance with standard payroll practices of the
Company no later than the second pay date following the Termination of
Employment; and (iv) provide the Executive any other accrued but unpaid benefits
to which the Executive is entitled under Sections 3(b), (c), (d), and (f) hereof
in accordance with the terms and conditions of the applicable plan or
policy.  The Executive shall continue to have the obligations provided in
Sections 7 and 8.
 
For purposes of this Agreement, “Cause” means:  (i) fraud, embezzlement, gross
insubordination or any act of moral turpitude or misconduct, in each case, on
the part of the Executive which materially adversely affects the business or
reputation of Signet or the Company; (ii) conviction of or the entry of a plea
of nolo contendere by the Executive for any felony; or (iii) (A) a material
breach by the Executive of his duties, responsibilities or obligations under
this Agreement that is not corrected within thirty (30) days following written
notice thereof to the Executive by the Company or (B) the willful failure or
refusal by the Executive to perform and discharge a specific lawful directive
issued to Executive by Signet’s Board of Directors or Chief Executive Officer
within a reasonable period of time, not to be less than two (2) business days,
following written notice thereof to the Executive by the Company.


(d)   Constructive Termination; Change of Control.  If there is a Constructive
Termination (as hereinafter defined) of the Executive, the Executive shall have
the right by written notice to the Company within sixty (60) days following such
Constructive Termination (except in the case of Section 4(e)(i), where written
notice shall be required during the specified period) to terminate his
employment hereunder, in which event the Company shall have no further
obligations under this Agreement hereunder except to (i) pay the Executive his
Base Salary through such date of Termination of Employment in accordance with
the standard payroll practices of the Company; (ii) pay the Executive for any
Annual Bonus (which Annual Bonus shall be paid to the Executive in a single lump
sum during the period commencing on the 15th of April and ending on the 31st of
May immediately following the end of the applicable Fiscal Year of Signet
coinciding with or ending immediately prior to the Termination of Employment)
and/or Long Term Bonus (which amount shall be paid in accordance with the terms
of the LTIP, then in effect, as approved by the Compensation Committee of Signet
or its designee) that has been earned under the applicable plan or arrangement
by Executive for a completed applicable Fiscal Year (or, in the case of the Long
Term Bonus, a completed applicable Performance Period) ending prior to the
effective date of the Executive’s Termination of Employment but which remain
unpaid as of the date of such Termination of Employment; (iii) pay the Executive
the pro-rata portion, based upon the applicable Proration Factor, of the Annual
Bonus for the Fiscal Year of Signet in which the Termination of Employment
occurs earned as of such date of Termination of Employment (which Annual Bonus
shall be determined based on actual performance and
 

 
7

--------------------------------------------------------------------------------

 

shall be paid to the Executive in a single lump sum during the period commencing
on the 15th of April and ending on the 31st of May following the end of the
Fiscal Year of Signet coinciding with or immediately following the date of the
Termination of Employment); (iv) pay the Executive the pro-rata portion, based
upon the applicable Proration Factor, of the Long Term Bonus for the Performance
Period in which the Termination of Employment occurs earned as of such date of
Termination of Employment (which amount shall be determined based on actual
performance and paid following the close of such Performance Period in
accordance with the terms of the LTIP, as approved by the Compensation Committee
of Signet or its designee); (v) pay the Executive for any Unused Vacation Days
in a single lump sum in accordance with standard payroll practices of the
Company no later than the second pay date following the Termination of
Employment; (vi) continue to pay to the Executive his Base Salary in effect on
the date of the Executive’s Termination of Employment for twelve (12) months
following such date (six (6) months in the event of a Constructive Termination
within the meaning of Section 4(e)(i) below), in accordance with the Company’s
standard payroll practices of the Company, with each such payment hereby
designated a separate payment for purposes of Section 409A of the Code and with
the first payment being made in accordance with the provisions of Section 4(f)
below; and (vii) provide the Executive any other accrued but unpaid benefits to
which the Executive is entitled under Sections 3(b), (c), (d), and (f) hereof in
accordance with the terms and conditions of the applicable plan or policy.  The
Executive shall continue to have the obligations provided in Sections 7 and 8
hereof following any Termination of Employment.
 
(e) For purposes of this Agreement:
 
“Constructive Termination” means the occurrence of any of the following events
during the Term of Employment:  (i) the Executive’s resignation for any reason
between May 1, 2011 and June 30, 2011; (ii) a material and adverse change in the
Executive’s position, responsibilities and/or duties for Signet (including,
without limitation, the removal of the Executive as Signet’s chief financial
officer after June 26, 2010 or a change in the Executive’s line of reporting
such that he no longer reports to Signet’s chief executive officer); (iii) a
material reduction of the Executive’s Base Salary, other than a reduction that
impacts substantially all of the named executive officers of the Company or
Signet, as applicable; or (iv) within one year following a “Change of Control”
(as defined below), (x) any material reduction in Executive’s compensatory
benefits (other than Base Salary) described in this Agreement (if such other
compensatory benefits are not replaced by similar compensatory benefits of
substantially equivalent economic value), other than a reduction that impacts
substantially all of the named executive officers of the Company or Signet, as
applicable; or (y) a material breach by the Company of its obligations to
Executive under this Agreement (other than any breach described in Section
4(e)(i), (ii) or (iii), which shall constitute a Constructive Termination
irrespective of the occurrence of a Change of Control), which breach remains
uncured for 30 days following notice thereof provided by Executive to the
Company.
 
“Change of Control” shall mean the occurrence of any of the following events:
(a) the sale or disposition, in one transaction or a series of related
transactions of
 

 
8

--------------------------------------------------------------------------------

 

all or substantially all of the assets of the Company to any person or group
(such terms within the meaning of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended); (b) the sale or disposition of more than 50%
of the value or voting power of the capital stock of Signet or the Company to
any unrelated third party; or (c) the consummation of any merger or
consolidation of the Company or Signet with an unrelated third party (it being
understood that a capital reconstruction of Signet approved by the Board of
Directors of Signet would not constitute such a transaction) that results in a
change in the Board of Directors of Signet such that the individuals who
constitute the Board of Directors of Signet at any time within the twelve
(12)-month period ending immediately prior to such transaction (together with
any new directors whose election by such Board or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors of the Company, then still in office, who were directors at the
beginning of the period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
resulting board of directors immediately following the transaction.
 
(f)   Waiver and Release; Timing of Payments.  As a condition precedent to
receiving any payments under this Agreement (other than the Standard
Entitlements, as hereinafter defined) by reason of a Termination of Employment,
the Executive shall have executed and made irrevocable, within sixty (60) days
following the Executive’s Termination of Employment, a waiver and release in
substantially the form attached hereto as Exhibit A (subject to changes required
by applicable law for an effective general release of claims) (the
“Release”).  For purposes of this Agreement, “Standard Entitlements” shall mean,
as applicable, as of the date of Termination of Employment, accrued but unpaid
Base Salary, accrued but unpaid Annual Bonus and Long Term Bonus that has been
that has been earned under the applicable plan or arrangement for a completed
Fiscal Year or Performance Period, as applicable, Unused Vacation, and accrued
but unpaid benefits to which the Executive is entitled under Sections 3(b), (c),
(d), and (f) hereof in accordance with the terms and conditions of the
applicable plan or policy.  Notwithstanding anything contained herein to the
contrary, and subject to Section 16 and the execution of the Release pursuant to
this Section 4(f), the payments under this Agreement that are not Standard
Entitlements shall be payable as described in Sections 1 and 4, as applicable;
provided, that, the first payment under Section 1(b)(vi), 4(b)(v) or 4(d)(vi),
as applicable, shall be made on the sixtieth (60th) day following the date of
the Executive’s Termination of Employment and any other such payment that is so
delayed until the sixtieth day shall include payment of any amounts that would
otherwise have become due during such sixty-day period.  Further,
notwithstanding anything contained herein to the contrary, the Executive shall
not be required to waive any rights that he has hereunder as a stockholder of
the Company, Signet or any of their subsidiaries.


 
5.   Relocation Expenses.  The Company shall reimburse or pay on behalf of the
Executive the expenses listed below that are actually incurred by the Executive
from the Start Date until the earlier of June 30, 2011 or the Executive’s actual
relocation to Ohio, promptly upon presentation by the Executive to the Company
of written invoices, expense statements or such other written supporting
information as the
 

 
9

--------------------------------------------------------------------------------

 

Company may require, all in accordance with the Company’s Relocation Policy (the
“Relocation Policy”):
 
(a)   the cost of a temporary residence for the Executive in Ohio;
 
(b)   the cost of up to two trips per month for the Executive or his spouse
between New York and Ohio;
 
(c)   the closing costs on the acquisition of the Executive’s new home in Ohio;
and
 
(d)   all relocation and moving expenses of the Executive and the Executive’s
family, including the commission on the sale or rental of the Executive’s home
in New York.
 
In addition, the Executive shall be entitled to an additional amount (the
“Gross-up Payment”) such that, after reduction for all federal, state and local
income taxes, if any, payable by the Executive in respect of the reimbursement
by the Company of an expense described in this Section 5 (each, a “Covered
Expense”) and the Gross-up Payment, the Executive shall retain an after-tax
amount equal to such Covered Expense.  For purposes of this Section 5, the
federal, state and local income taxes payable by the Executive in respect of a
reimbursement by the Company to the Executive of a Covered Expense or Gross-up
Payment shall be determined utilizing the actual tax rates applicable to the
Executive in the state and locality of the Executive’s residence.  Any Gross-up
Payment shall be made no later than the end of the calendar year next following
the calendar year in which the Executive remits the related tax.
 
No reimbursements or in-kind benefits provided under this Section 5 in respect
of one taxable year shall affect the amounts payable in any other taxable year
or shall be subject to liquidation or exchange for another benefit.  Any
reimbursements made to the Executive pursuant to this Agreement or otherwise
shall be paid no later than the last day of the year following the year in which
the expense was incurred.
 
6.   Resignation upon Termination.  Upon the termination of the Executive’s
employment hereunder for any reason, the Executive shall immediately be deemed
to resign, and shall resign, from all offices and directorships held by him in
the Company or any of its subsidiaries or affiliates and shall execute any and
all documents reasonably necessary to effect such resignations as requested by
the Company.
 
7.   Confidentiality; Ownership of Developments.
 
(a)  During the Term of Employment and for any time thereafter, the Executive
shall keep secret and retain in strictest confidence and not divulge, disclose,
discuss, copy or otherwise use or suffer to be used in any manner, except in
connection with the Business (as defined below) of the Company and of any of the
subsidiaries or affiliates of the Company, any trade secrets, confidential or
proprietary information and documents or materials owned, developed or possessed
by the Company or any of the subsidiaries or affiliates of the Company
pertaining to the Business of the Company or
 

 
10

--------------------------------------------------------------------------------

 

any of the subsidiaries or affiliates of the Company; provided that such
information referred to in this Section 7(a) shall not include information that
is or has become generally known to the public or the jewelry trade without
violation of this Section 7.
 
(b)   The Executive acknowledges that all developments, including, without
limitation, inventions (patentable or otherwise), discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, data, documentation, writings and applications thereof (collectively,
“Works”) relating to the Business or planned business of the Company or any of
the subsidiaries or affiliates of the Company that, alone or jointly with
others, the Executive may create, make, develop or acquire during the Term of
Employment (collectively, the “Developments”) are works made for hire and shall
remain the sole and exclusive property of the Company and the Executive hereby
assigns to the Company all of his right, title and interest in and to all such
Developments.  Notwithstanding any provision of this Agreement to the contrary,
“Developments” shall not include any Works that do not relate to the Business or
planned business of the Company or any of the subsidiaries or affiliates of the
Company.
 
(c)   For purposes of this Agreement, “Business” shall mean the operation of a
retail jewelry business that sells to the public jewelry, watches and associated
services.
 
(d)   The provisions of this Section 7 shall, without any limitation as to time,
survive the expiration or termination of the Executive’s employment hereunder,
irrespective of the reason for any termination.
 
8.   Covenants Not to Solicit and Not to Compete.  The Executive agrees that
during the Term of Employment and for a period of two years with respect to (a)
below and one year with respect to (b) below commencing upon termination of the
Executive’s employment, the Executive shall not, directly or indirectly, without
the prior written consent of the Company:
 
(a)   solicit, entice, persuade or induce any employee, consultant, agent or
independent contractor of the Company or of any of the subsidiaries or
affiliates of the Company to terminate his or her employment or engagement with
the Company or such subsidiary or affiliate, to become employed by any person,
firm or corporation other than the Company or such subsidiary or affiliate or
approach any such employee, consultant, agent or independent contractor for any
of the foregoing purposes; or
 
(b)   directly or indirectly own, manage, control, invest or participate in any
way in, consult with or render services to or for any person or entity (other
than for the Company or any of the subsidiaries or affiliates of the Company)
which is primarily engaged in the retail jewelry business (“primarily” meaning
having a product mix consisting of 25% or more jewelry sales per year);
provided, however, that the restrictions of this Section 8(b) shall not extend
to the ownership, management or control of a retail jewelry business by the
Executive following the Termination of Employment provided that such activity is
no less than sixty (60) miles distant from any retail jewelry
 

 
11

--------------------------------------------------------------------------------

 

store of Signet at the time of such Termination of Employment; provided that
notwithstanding the foregoing, the Executive shall be entitled to own up to 1%
of any class of outstanding securities of any company whose common stock is
listed on a national securities exchange or included for trading on the NASDAQ
Stock Market.
 
9.   Specific Performance.  The Executive acknowledges that the services to be
rendered by the Executive are of a special, unique and extraordinary character
and, in connection with such services, the Executive will have access to
confidential information vital to the Business of the Company and the
subsidiaries and affiliates of the Company.  By reason of this, the Executive
consents and agrees that if the Executive violates any of the provisions of
Sections 7 or 8 hereof, the Company and the subsidiaries and affiliates of the
Company would sustain irreparable injury and that monetary damages will not
provide adequate remedy to the Company and that the Company shall be entitled to
have Sections 7 or 8 specifically enforced by any court having equity
jurisdiction.  Nothing contained herein shall be construed as prohibiting the
Company or any of the subsidiaries or affiliates of the Company from pursuing
any other remedies available to it for such breach or threatened breach,
including, without limitation, the recovery of damages from the Executive or
cessation of payments hereunder without requirement for posting a bond.  The
provisions of this Section 9 shall survive any Termination of Employment.
 
10.   No Conflicting Obligations.  Executive represents and warrants to the
Company that he is not under any obligation to any person, firm or corporation,
other than the Company, and has no other interest which is inconsistent or in
conflict with this Agreement, or which would prevent, limit, or impair, in any
way, Executive’s performance of any of the covenants or duties hereinabove set
forth.
 
11.   Entire Agreement.  This Agreement embodies the entire agreement of the
parties with respect to the Executive’s employment and supersedes any other
prior oral or written agreements, arrangements or understandings between the
Executive and the Company.  This Agreement may not be changed or terminated
orally but only by an agreement in writing signed by the parties hereto.
 
12.   Governing Law; Jurisdiction.
 
(a)   Except as otherwise may be preempted by applicable federal law, this
Agreement shall be subject to, and governed by, the laws of the State of Ohio
applicable to contracts made and to be performed therein, without regard to
conflict of laws principles thereof.
 
(b)   Any action to enforce any of the provisions of this Agreement shall be
brought in a court of the State of Ohio located in Summit County or in a Federal
court located in Cleveland, Ohio.  The parties consent to the jurisdiction of
such courts and to the service of process in any manner provided by Ohio
law.  Each party irrevocably waives any objection which it may now or hereafter
have to the venue of any such suit, action or proceeding brought in such court.
 

 
12

--------------------------------------------------------------------------------

 

(c)   The prevailing party in any action to enforce any of the provisions of
this Agreement shall be entitled to reimbursement from the other party for its
or his costs and expenses (including attorneys fees and expenses) incurred in
connection with such action.
 
13.   Assignability.  The obligations of the parties hereto may not be delegated
and neither party may, without the prior written consent of the other party,
assign, transfer, convey, pledge, encumber, hypothecate or otherwise dispose of
this Agreement or any interest herein, except as hereafter provided.  Any such
attempted delegation or disposition shall be null and void and without
effect.  The Company and the Executive agree that this Agreement and all of the
Company’s rights and obligations hereunder may be assigned or transferred by the
Company to, and shall be assumed by and binding upon, any affiliate or successor
to the Company.  The term “successor” means, with respect to the Company or any
of its subsidiaries, any corporation or other business entity which by merger,
consolidation, purchase of the assets or otherwise, including after a Change of
Control, acquires all or a material part of the business or assets of the
Company.
 
14.   Severability.  If any provision of this Agreement or any part thereof,
including, without limitation, Sections 7 and 8, as applied to either party or
to any circumstances shall be adjudged by a court of competent jurisdiction to
be void or unenforceable, the same shall in no way affect any other provision of
this Agreement or remaining part thereof, which shall be given full effect
without regard to the invalid or unenforceable part thereof, or the validity or
enforceability of this Agreement.
 
If any court construes any of the provisions of Section 7 or 8, or any part
thereof, to be unreasonable because of the duration of such provision or the
geographic scope thereof, such court may reduce the duration or restrict or
redefine the geographic scope of such provision and enforce such provision as so
reduced, restricted or redefined.


15.   Notices.  All notices to the Company or the Executive permitted or
required hereunder shall be in writing and shall be delivered personally, by
telecopier or by courier service providing for next-day delivery or sent by
registered or certified mail, return receipt requested, to the following
addresses:
 
The Company:
 
Sterling Jewelers Inc.
375 Ghent Road
Akron, Ohio 44333
Fax:   (330) 668-5191
Attn:  Chief Executive Officer


with a copy to:
 
Signet Jewelers Limited
15 Golden Square

 
13

--------------------------------------------------------------------------------

 

London, W1F 9JG
Fax:    44(207) 734-9376
Attn:   Mark A. Jenkins


with a copy to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY  10153-0119
Fax:    (212) 310-8007
Attn:   Amy Rubin


The Executive:
 
Ronald Ristau
Sterling Jewelers Inc.
375 Ghent Road
Akron, Ohio 44333
Fax:    (330) 668-5191


with a copy to:
 
Fox Rothschild LLP
100 Park Avenue, Suite 1500
New York, NY 10017
Fax:    (212) 692-0940
Attn:   Adam B. Cantor, Esq.


Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party.  Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day delivery, the
next business day following deposit with such courier service; and if sent by
certified or registered mail, three days after deposit (postage prepaid) with
the United States mail service.  Any notice delivered by the Executive to the
Company shall be deemed for all purposes hereunder as also delivered to Signet
as and when delivered to the Company.
 
16.   Compliance with Code Section 409A.  To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date on which this Agreement is executed
(collectively, the “409A Rules”).  The Company shall consult with the Executive
in good faith regarding the implementation of this Section 16.
 
(a)  Separate and Distinct Elements of Compensation.  For purposes of the
applicability, if any, of Section 409A of the Code to any compensation paid or
benefits
 

 
14

--------------------------------------------------------------------------------

 

provided under this Agreement, the following payments and benefits constitute
separate and distinct elements of deferred compensation: (i) any Annual Bonus;
(ii) any Long Term Bonus (with the cash and each equity portion thereof being
considered separate and distinct elements of deferred compensation); (iii) any
reimbursement under Section 5 hereof; (iv) any Gross-Up under Section 5 hereof;
and (v) any continuation of Base Salary hereunder for six (6) months or twelve
(12) months, as applicable, following the Termination of Employment.
 
(b)  Payment Delay if Executive Is Specified Employee.  Notwithstanding any
provision of the Agreement to the contrary, if at the time of the Executive’s
Termination of Employment with the Company and/or Signet, the Executive is a
“Specified Employee,” as defined in the Specified Employee Procedure of Signet
Group PLC and Members of Its Controlled Group in effect from time to time, and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such Termination of Employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company shall defer the commencement of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) until first day of the seventh month immediately
following the Executive’s Termination of Employment (or, if applicable and
earlier, the date on which the payments or benefits would commence under Section
4(b) hereof).
 
(c)  No Acceleration of Payments or Benefits.  Any payments or benefits
hereunder to which the 409A Rules apply may not be accelerated except to the
extent permitted under the 409A Rules.
 
(d) 409A Amendments to Agreement.  If any other payments of money or other
benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, the Company shall
negotiate with the Executive in good faith any amendments to this Agreement that
the Company and/or the Executive determines necessary or appropriate to preserve
the intended tax treatment of the benefits provided by this Agreement, provided,
however, that the adoption of any such amendments shall require the written
consent of the Executive, which consent shall not be unreasonably withheld.
 
17.   Withholding Taxes.   The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
 
18.   Directors and Officers Insurance.  During the Term of Employment, the
Company shall keep in force for the Executive coverage under a directors and
officers liability insurance policy, such coverage to be at a level no less than
that maintained for substantially all of the executive officers of the Company
or Signet (during the period the Executive is a executive officer of Signet) and
substantially all of the members of the Board of Directors Signet (during any
period the Executive is a member of the Board of Directors of Signet).
 

 
15

--------------------------------------------------------------------------------

 

19. Paragraph Headings.  The paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
20.   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.
 

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.



 
STERLING JEWELERS INC.
       
By:
  /s/  Terry Burman
       
Name:
Terry Burman
 
Title:
Director and Executive Chairman
                               
EXECUTIVE
         
  /s/  Ronald W. Ristau
 
RONALD W. RISTAU




 
17

--------------------------------------------------------------------------------

 

EXHIBIT A
 
RELEASE
 
This RELEASE (“Release”) dated as of ___________, 20__ between Sterling Jewelers
Inc., a Delaware corporation (the “Company”), and Ronald W. Ristau (the
“Executive”).
 
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated _____, 2010 (the “Employment Agreement”); and
 
WHEREAS, the Executive's employment with the Company has terminated effective
______ __, 20__ (“Termination Date”);
 
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:
 
1. Capitalized terms not defined herein shall have the meaning as defined under
the Employment Agreement.
 
2. In consideration of the Executive’s release under Paragraph 3 hereof, the
Company shall pay to the Executive or provide benefits to the Executive as set
forth in Section __1, as applicable, of the Employment Agreement, which is
attached hereto and made a part hereof.
 
3. The Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its subsidiaries or affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed,
including, without limitation, any tort and/or contract claims, common law or
statutory claims, claims under any local, state or federal wage and hour law,
wage collection law or labor relations law, claims under any common law or other
statute, claims of age, race, sex, sexual orientation, religious, disability,
national origin, ancestry, citizenship, retaliation or any other claim of
employment discrimination, including under Title VII of the Civil Rights Acts of
1964 and 1991, as amended (42 U.S.C. §§ 2000e et seq.), Age Discrimination in
Employment Act, as amended (29 U.S.C. §§ 621, et seq.); the Americans with
Disabilities Act (42 U.S.C. §§ 12101 et seq.), the Rehabilitation Act of 1973
(29 U.S.C. 701 et seq.), the Family and Medical Leave Act (29 U.S.C. §§ 2601 et
seq.), the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the Employee
Retirement Income Security Act of 1974 (29 U.S.C. §§ 1001 et seq.) and any other
law (including any state or local law or ordinance) prohibiting employment
discrimination or relating to employment, retaliation in employment, termination
of employment, wages, benefits or otherwise. If any arbitrator or court rules
that such waiver of rights to file, or have filed on his behalf, any
administrative or judicial charges or complaints is ineffective, the Executive
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial
______________________ 
1 Insert applicable section.
 

 
18

--------------------------------------------------------------------------------

 

charges or complaints.  The Executive relinquishes any right to future
employment with the Company and the Company shall have the right to refuse to
re-employ the Executive, in each case without liability of the Executive or the
Company.  The Executive acknowledges and agrees that even though claims and
facts in addition to those now known or believed by him to exist may
subsequently be discovered, it is his intention to fully settle and release all
claims he may have against the Company and the persons and entities described
above, whether known, unknown or suspected.
 
4. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 3 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company and/or any of its
subsidiaries or affiliates (i) to indemnify the Executive for his acts as an
officer or director of Company in accordance with the Certificate of
Incorporation and all agreements thereunder, (ii) to pay any amounts or benefits
pursuant to Section 2 of this Release or any Standard Entitlements (as defined
in the Employment Agreement) to which the Executive is entitled under the
Employment Agreement, or (iii) with respect to the Executive’s rights as a
shareholder of the Company, Signet or any of their subsidiaries.
 
5. Executive acknowledges that pursuant to the Release set forth in Paragraph 3
above, Executive is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that Executive’s waiver
and release of such rights is knowing and voluntary.  Executive acknowledges
that the consideration given for the ADEA waiver and release under this
Agreement is in addition to anything of value to which Employee was already
entitled.
 
(a) Executive further acknowledges that he has been advised by this writing
that:
 
(i) Executive should consult with an attorney prior to executing this Release
and has had an opportunity to do so;
 
(ii) Executive has up to twenty-one (21) days within which to consider this ADEA
waiver and release;
 
(iii) Executive has seven (7) days following Executive’s execution of this
Agreement to revoke this ADEA waiver and release, but only by providing written
notice of such revocation to the Company in accordance with the “Notices”
provision in Section 9 of the Employment Agreement;
 
(iv) the ADEA waiver and release shall not be effective until the seven (7) day
revocation period has expired; and
 
(v) the twenty-one (21) day period set forth above shall run from the date
Executive receives this Release.  The Parties agree that any modifications made
to this Agreement prior to its execution shall not restart, or otherwise affect,
this twenty-one day (21) period.
 
(b)           It is the intention of the parties in executing this Release that
this Release shall be effective as a full and final accord and satisfaction and
release of and from all liabilities, disputes, claims and matters covered under
this Release, known or unknown, suspected or unsuspected.
 
 
19

--------------------------------------------------------------------------------


 
 
 
6. This Release shall become effective on the first (1st) day following the day
that this Release becomes irrevocable under Paragraph 5.  All payments due to
the Executive shall be payable in accordance with the terms of the Employment
Agreement.
 


 
[remainder of page intentionally blank]
 


 


 


 


 


 

 
20

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.
 



 
STERLING JEWELERS INC.
             
By:
         
Name:
   
Title:
                                 
RONALD W. RISTAU
       



 
 
 
 
 
 
 
 
 
 
21